department of the treasury internal_revenue_service washington d c jan - uniform issue list tep rts tax exept and government entities binision legend taxpayer a company b amount a amount amount c amount d amount e dear plan y date date plan x this is in response to your request dated date as supplemented by correspondence dated date date and fram information gathered during your conference of right held on date and supplemented by an additional conference on date in which you request a waiver of the 60-day roltover requirement contained in sec_402 c of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a was a participant in plan x a profit-sharing pian that was intended to be qualified under sec_401 a of the code taxpayer a received a distribution from plan x in the form of a check dated date company b the administrator of plan x executed a distribution check of amount a to taxpayer a company b withheld amount b in federal_income_tax from amount c the gross distribution amount amount a was distributed to taxpayer a in the form of a paper check that was delivered by regular mall via the united_states postal service taxpayer a on date attempted to roll over amount c into plan y plan y is a profit-sharing_plan sponsored by taxpayer 4's employer and is intended to be qualified under sec_401 a of the code taxpayer a on date endorsed the paper check representing amount a and executed a cashier's check for amount d taxpayer a on date mailed both checks to the administrator of plan y date was ten days after the expiration of the 60-day period prescribed by sec_402 c of the code during this 70-day period taxpayer a was the care provider for his ill fancée taxpayer a’s fiancée had endured multiple surgeries prior to date and had various treatments appointments and persistent pain during this 70-day period documentation submitted by taxpayer a indicates that no medical procedures occurrad during or shortly before or after the 60-day rollover period taxpayer a provided information reflecting that he and his fiancée both continued to work primarily from their home during the 60-day rollover period taxpayer a stated during the conference of right that during the rollover period he missed no personal appointments and was able to timely meet other outstanding financial obligations based on these facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e contained in sec_402 c of the code in this instance sec_402 a of the code provides that except as otherwise provided in this section any amount actually distributed to any distribute by any employees’ trust described in sec_407 a which is exempt from tax under saction a shall be taxable to the distribute in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 c of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a cistribution of property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable yeer in which paid sec_402 c a states that such rollover must be accomplished within days following the day on which the distributes received the property sec_402 b of the code pravides in relevant part that the secretary may waive the 60-day requirement under sec_402 c where the fallure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 c b of ihe code se page sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible roliover distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 c of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a raliover dus to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not demonstrated that his inability to complete a timely rollover of amount was caused by any of the factors cited in revproc_2003_16 amount e is amount a plus amount d taxpayer a asserts that his failure to timely execute a rollover was due to hardship caused by his fianoée’s serious medical_condition the relevant facts and circumstances do not support this finding by his own testimony taxpayer a was able to continue to meet existing work and personal obligations during the rollover period despite his fiancé’s illness nothing in the facts would suggest that the ability to execute a timely rollover was beyond taxpayer a's control therefore pursuant to sec_402 c b of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount a from plan x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may nat be used or cited as precedent f you wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 sincerely yours enclosures deleted copy of letter_ruling notice of intention to disclose
